239 F.2d 75
Schley BROWN, Appellant,v.UNITED STATES of America, Appellee.
No. 13268.
United States Court of Appeals District of Columbia Circuit.
Argued November 20, 1956.
Decided November 29, 1956.
Petition for Rehearing In Banc Denied December 26, 1956.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, District Judge.
Mr. Curtis P. Mitchell, Washington, D. C., with whom Mr. John A. Shorter, Jr., Washington, D. C., was on the brief, for appellant.
Mr. William A. Smith, Washington, D. C., also entered an appearance for appellant.
Mr. Richard J. Snider, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll and Arthur J. McLaughlin, Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction under the abortion statute, D.C.Code (1951 Ed. Supp. IV) § 22-201. We find no error affecting substantial rights.


2
Affirmed.